Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 1 of 16

Approved: (Ase

Lindsey Keenan
Assistant United States Attorney

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

1A imag A148
~- et LLe oe eee LL
SEALED COMPLAINT

UNITED STATES OF AMERICA

: Violations of

-v. - : 18 U.S.C. §§ 1349,

: 1956 (h)
LINKOY BENNETT,
RENNEIL WILLIAMS, :
DWAYNE BORELAND, : COUNTIES OF OFFENSE:
TIFFANY RANDOLPH, : WESTCHESTER, BRONX
OSHANE ROYE, :
FABIAN ROBINSON, and
HARRIANN MITCHELL,

Defendants.

~- eee ee --- eee Le

SOUTHERN DISTRICT OF NEW YORK, ss.:

STEVEN MANGANELLI, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation,
and charges as follows:

COUNT ONE
(Conspiracy to Commit Mail and Wire Fraud)

1. From at least in or about July 2017, up to and
including September 2018, in the Southern District of New York
and elsewhere, LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE
BORELAND, TIFFANY RANDOLPH, and OSHANE ROYE, the defendants, and
others known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit mail fraud and wire fraud, in violation of Title 18,
United States Code, Sections 1341 and 1343.

2. It was a part and object of the conspiracy that LINKOY
BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND, TIFFANY RANDOLPH,
and OSHANE ROYE, the defendants, and others known and unknown,
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 2 of 16

willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations and promises, for the purpose of executing such
scheme and artifice, would and did place in a post office and
authorized depository for mail matter, matters and things to be
sent and delivered by the Postal Service, and did deposit and
cause to be deposited matters and things to be sent and
delivered by private and commercial interstate carriers, and
would and did take and receive therefrom, such matters and
things, and would and did knowingly cause to be delivered by
mail and such carriers according to the directions thereon, and
at the places at which they were directed to be delivered by the
person to whom they were addressed, such matters and things, in
violation of Title 18, United States Code, Section 1341.

3. It was further a part and an object of the conspiracy
that LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND, TIFFANY
RANDOLPH, and OSHANE ROYE, the defendants, and others known and
unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining
money and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds, for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

COUNT TWO

(Conspiracy to Commit Money Laundering)

4. From at least in or about July 2017, up to and
including at least in or about September 2018, in the Southern
District of New York and elsewhere, LINKOY BENNETT, RENNEIL
WILLIAMS, DWAYNE BORELAND, TIFFANY RANDOLPH, FABIAN ROBINSON,
and HARRIANN MITCHELL, the defendants, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree with each other to commit money
laundering, in violation of Title 18, United States Code,
Sections 1956(a) (1) (B) (i), and 1956(a) (2) (B) (i).

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 3 of 16

5. It was a part and object of the conspiracy that, in
‘the Southern District of New York and elsewhere, LINKOY BENNETT,
RENNELIL WILLIAMS, DWAYNE BORELAND, TIFFANY RANDOLPH, FABIAN
ROBINSON, and HARRIANN MITCHELL, the defendants, and others
known and unknown, knowing that the property involved in a
financial transaction represented the proceeds of specified
unlawful activity, would and did knowingly conduct and attempt
to conduct such financial transactions knowing that the
transactions were designed in whole or in part to conceal or
disguise the nature, the location, the source, the ownership, or
the control of the proceeds of specified unlawful activity, in
violation of Title 18, United States Code, Section

1956 (a) (1) (B) (1).

6. It was further a part and object of the conspiracy
that LINKOY BENNETT, DWAYNE BORELAND, TIFFANY RANDOLPH, and
RENNEIL WILLIAMS, the defendants, and others known and unknown,
would and did knowingly transport, transmit, and transfer, and
attempt to transport, transmit, and transfer a monetary
instrument and funds from a place in the United States to and
through a place outside the United States and to a place in the
United States from and through a place outside the United
States, knowing that such transportation, transmission, and
transfer was designed in whole and in part to conceal and
disguise the nature, location, source, ownership, and control of
the proceeds of specified unlawful activity, in violation of
Title 18, United States Code, Section 1956(a) (2) (B) (i).

(Title 18, United States Code, Section 1956 (h).)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

7. I am assigned to the investigation of this matter, and
I base this affidavit on that experience, on my conversations
with other law enforcement officials, and on my examination of
various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 4 of 16

The Scheme to Defraud

8. My investigation in this case has revealed that from
at least in or about July 2017 up to and including at least in
or about September 2018, co-conspirators not named herein (the

“Callers”), called elderly individuals (the “Victims”)
throughout the country and falsely told the Victims they won the
Publishers Clearing House Sweepstakes (“PCHS”). The Callers

told the Victims they needed to prepay taxes and fees before
they could receive their winnings. At the Callers direction,
the Victims sent cash, postal money orders, personal, and’
cashier's checks via UPS, and FedEx, and wired funds via
services such as Western Union and Walmart to Walmart money
transfer, to LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND,
TIFFANY RANDOLPH, OSHANE ROYE, FABIAN ROBINSON, and HARRIANN
MITCHELL, the defendants, and others known and unknown, at
various addresses, including addresses in the Bronx, White
Plains, and New Rochelle, New York.

9. LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND,
TIFFANY RANDOLPH, OSHANE ROYE, FABIAN ROBINSON, and HARRIANN
MITCHELL, the defendants, collected the cash and wire transfers
knowing that it was the proceeds of a fraudulent scheme.
BORELAND, RANDOLPH, ROYE, ROBINSON, and MITCHELL provided the
proceeds they received to BENNETT and WILLIAMS, who ultimately
transferred the funds to a co-conspirator not named herein, who
is believed to reside in Jamaica. The funds were transferred to
Jamaica by making cash deposits to banks accounts to which
multiple people had access, as well as by individuals traveling
to Jamaica with the cash.

10. My investigation has revealed that the defendants
defrauded at least 30 Victims of more than $1,000,000. Most of
the Victims are elderly, and many Victims are in their eighties.
Below is a description of some of the fraudulent activity the
defendants engaged in during the course of the scheme.

Victim-1

11. In or about August 2017, Victim-1, who is 87 years old
and lives in Junction City, Kansas, was interviewed by law
enforcement officials. Based on my review of a report by the
law enforcement officer who interviewed Victim-1, documents
(including shipping and bank records), conversations with other
law enforcement officers and other individuals, I have learned
the following:

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 5 of 16

a. In or about April 2018, Victim-1 was contacted
telephonically by an individual who identified himself as
“Michael Collins.” Collins informed Victim-1 she won the PCHS
and advised her to send cash to various individuals to pay the
taxes on her winnings.

b. Thereafter, on or about April 14, 2018, at the
direction of “Michael Collins,” Victim-1i sent $718 to HARRIANN
MITCHELL, the defendant, via Walmart money transfer.

c. Based on my review of records provided by
Walmart, I have learned that on or about April 14, 2018, Victim-
1 transferred $710 to HARRIANN MITCHELL, the defendant, via
Walmart money transfer. MITCHELL received the transfer at the
Walmart in White Plains, New York. Victim-1 paid $8 to effect
the transfer.

d. On or about April 16, 2018, at the direction of
“Michael Collins,” Victim-1 sent $50,000 cash via FedEx to
MITCHELL at an address on 217th Street, in the Bronx, New York
(the “217th Street Address”).

e. Based on my review of records from CLEAR, a law
enforcement database, I have learned that HARRIANN MITCHELL, the
defendant, resides at the 217th Street Address.

£. Based on my review of UPS shipping records, I
have learned that on April 17, 2018, Victim 1’s package,
containing $50,000 cash, was delivered to HARRIANN MITCHELL, the
defendant, at the 217th Street address.

g. On or about April 17, 2018, at the direction of
“Michael Collins,” Victim-1 sent $105,000 cash via UPS to OSHANE
ROYE, the defendant, at an address on Elder Avenue, in the
Bronx, New York (the “Elder Avenue Address”).

h. Based on my review of records from CLEAR, a law
enforcement database, I have learned that OSHANE ROYE, the
defendant, resides at the Elder Avenue Address.

i. Based on my review of UPS shipping records, I
have learned that on or about April 18, 2018, Victim-1’s
package, containing $105,000 cash, was delivered to OSHANE ROYE,
the defendant, at the Elder Avenue Address.

Jj. On or about May 3, 2018, at the direction of
‘Michael Collins,” Victim-1 sent $100,000 cash via FedEx to

5

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 6 of 16

LINKOY BENNETT, the defendant, at an address on Huguenot Street
in New Rochelle, New York (the “Huguenot Street Address”).

k. On or about August 17, 2018, I interviewed a
supervisor at a business located at the Huguenot Street Address,
and learned that as of on or about May 4, 2018, LINKOY BENNETT,
the defendant, was employed by the business, and worked from the
Huguenot Street Address.

1. Based on my review of FedEx shipping records, I
have learned that on or about May 4, 2018, Victim-1's package,
containing $100,000 cash, was delivered to LINKOY BENNETT, the
defendant, at the Huguenot Street Address.

Victim-2

12. In or about June 2018, Victim-2, who is 77 years old,
and lives in Jefferson City, Missouri, was interviewed by law
enforcement officials. Based on my review of a report by the
law enforcement officer who interviewed Victim-2, documents
(including shipping and bank records), conversations with other
law enforcement officers and other individuals, I have learned
the following:

a. In or about September 2017, Victim-2 was
contacted telephonically by an individual who identified himself
as “Michael Collins.” Collins informed Victim-2 she won the
PCHS and advised her to send cash to various individuals to pay
the taxes on her winnings.

b. Specifically, on or about September 12, 2017, at
the direction of “Michael Collins,” Victim-2 sent $31,000 cash
to Malachi Pope, via UPS at an address on Gibson Avenue, in
White Plains, New York (the “Gibson Avenue Address”).

Cc. Based on my review of records from CLEAR, a law
enforcement database, I have learned that TIFFANY RANDOLPH, the
defendant, resides at the Gibson Avenue Address, which is a
Single family residence.

d. Based on my review of UPS shipping records, I
have learned that on or about September 13, 2017, Victim-2's
package, containing $31,000 cash, was delivered to the Gibson
Avenue Address. The shipping record reflect that UPS “met cust
wom,” meaning the package was accepted by a female at the
shipping address.

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 7 of 16

Victim-3

13. In or about July 2018, Victim-3, who is 80 years old
and lives in Midland, Michigan, was interviewed by law
enforcement officials. Based on my review of a report by the
law enforcement officer who interviewed Victim-3, documents
(including shipping and bank records), conversations with other
law enforcement officers and other individuals, I have learned
the following:

a. In or about July 2018, Victim-3 was contacted
telephonically by an individual who identified himself as
“Michael Collins.” Collins informed Victim-3 she won the PCHS.
Victim-3 was advised to send cash to various individuals to pay
the taxes on her winnings.

b. Specifically, on or about July 16, 2018, at the
direction of “Michael Collins,” Victim-3 sent $30,000 cash to
Morgan Brown, via UPS at an address on Carpenter Avenue, in the
Bronx, New York (the “Carpenter Avenue Address”).

c. Based on my review of records from CLEAR, a law
enforcement database, I have learned that FABIAN ROBINSON, the
defendant, resides at the Carpenter Avenue Address.

d. Based on my review of UPS shipping records, I
have learned that on or about July 17, 2018, Victim-3’s package,
containing $30,000 cash, was delivered to the Carpenter Avenue
Address.

e. In an interview I conducted of FABIAN ROBINSON,
the defendant, on or about September 26, 2018, ROBINSON admitted

that in the summer of 2018, he received at least one package at
the Carpenter Avenue Address that was not addressed to him.

Victim-4

14. In or about August 2017, Victim-4, who is 79 years old
and lives in Sun City, Florida, was interviewed by law
enforcement officials. Based on my review of a report by the
law enforcement officer who interviewed Victim-4, documents
(including shipping records), conversations with other law
enforcement officers and other individuals, I have learned the
following:

a. In or about July 2017, Victim-4 was contacted
telephonically by an individual who identified herself as
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 8 of 16

“Deborah Holland.” Holland informed Victim-4 she won the PCHS.
Victim-4 was advised to send cash to various individuals to pay
the taxes on her winnings.

b. Specifically, on or about August 7, 2017, at the
direction of “Deborah Holland” Victim-4 sent a package
containing money to Michelle Williams, via FedEx at an address
on 241st Street, in the Bronx, New York (the “241st Street
Address”). Victim-4 does not remember how much money was in the
package.

c. Based on my review of records from CLEAR, a law
enforcement database, I have learned that an individual
(“Individual 1”) resides at the 241st Street Address.

d. Based on an interview I conducted of RENNEIL
WILLIAMS, the defendant, on or about October 9, 2018, I have
learned that Individual 1 is RENNEIL WILLIAMS’s father.

e. Based on an interview I conducted of a FedEx
Employee on or about February 26, 2019, I have learned that on
or about August 8, 2018, Victim-4'’s package was delivered to the
241st Street Address, and signed for by “R. Williams.”

Victim-5

15. In or about January 2019, Victim-5, who is 93 years
old and lives in Charlotte, North Carolina, was interviewed by
law enforcement officials. Based on my review of a report by
the law enforcement officer who interviewed Victim-5, documents
(including bank and postal records), conversations with other
law enforcement officers and other individuals, I have learned
the following:

a. In or about July 2018, Victim-5 was contacted
telephonically by an individual who informed Victim-5 she won
the PCHS. Victim-5 was advised to send cash to various
individuals to pay the taxes on her winnings.

b. Specifically, on or about July 6, 2018, at the
direction of the supposed PCHS representative, Victim-5
purchased a postal money order for $785.92, and addressed it to
DWAYNE BORELAND, the defendant.

Cc. On or about the same date, July 6, 2018, at the
direction of the supposed PCHS representative, Victim-5
deposited the postal money order into BORELAND’s Bank of America

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 9 of 16

checking account.

d. Based on my review of financial records from Bank
of America, I have learned that BORELAND received the deposit on
or about July 6, 2018.

The Defendants’ Participation in the Conspiracy

16. I believe there is probable cause to believe that
LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND, TIFFANY
RANDOLPH, and OSHANE ROYE, the defendants, received Victims’
funds by mail and/or wire, and that the Victims mailed and wired
the funds because of false and fraudulent misrepresentations
that the Victims had won the lottery and needed to send the
funds to collect their supposed lottery winnings.

17. Further, I believe there is probable cause to believe
that LINKOY BENNETT, RENNEIL WILLIAMS, DWAYNE BORELAND, TIFFANY
RANDOLPH, FABIAN ROBINSON, and HARRITANN MITCHELL, the
defendants, participated in financial transactions, and/or
transferred funds from the United States to Jamaica, knowing
that the transactions and transfers were designed or intended to
conceal or disguise the nature, location, source, ownership, or
control of the proceeds of unlawful activity, in particular a
fraudulent scam.

Linkoy Bennett

18. As described in Paragraph 11j-1, above, Victim-1 sent
$100,000 to LINKOY BENNETT, the defendant.

19. Based on my review of reports of Victims’ interviews,
and my review of shipping records from FedEx, and UPS, and
financial records from Walmart, Western Union, and Bank of
America, I have learned that in addition to the package he
received from Victim-1, described in Paragraph 11j-1, LINKOY
BENNETT, the defendant, received packages and wire transfers
from at least seven other identified victims, totaling
approximately $115,000.

20. I interviewed LINKOY BENNETT, the defendant, on or
about August 17, 2018. BENNETT stated, in substance and in
part, the following:

a. He received multiple packages on behalf of a co-
conspirator not named here.
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 10 of 16

b. He knew he and the co-conspirator were part of a
scam.

Cc. After BENNETT received Victims’ funds, the co-
conspirator not named here would come to BENNETT’s apartment to
collect the funds.

21. I interviewed DWAYNE BORELAND, the defendant, on or
about January 4, 2019. BORELAND stated, in substance and in
part, the following:

a. He was involved in a “Jamaican lottery scam” with
LINKOY BENNETT, the defendant, and a co-conspirator not named
here.

b. He gave the money he collected from Victims to
BENNETT, who ultimately delivered the funds to the unnamed co-
conspirator.

Cc. In connection with the scam, he gave BENNETT and
an unnamed co-conspirator copies of his Capital One debit card.

d. BENNETT deposited Victims’ cash into BORELAND’s
Capital One checking account in the United States, and the
unnamed co-conspirator, and others known and unknown, withdrew
the cash in Jamaica.

e. He traveled to Jamaica carrying cash at BENNETT’s
request.

£. In July 2018, he was stopped by customs in
Jamaica while transporting $9,000 cash on BENNETT’s behalf.

22. I interviewed HARRIANN MITCHELL, the defendant, on or
about August 9, 2018, and August 20, 2018. MITCHELL stated, in
substance and in part, the following:

a. She received multiple Walmart money transfers on
behalf of LINKOY BENNETT, the defendant.

b. BENNETT said he was unable to receive the funds
himself because he was “blocked” for sending funds too often.

Cc. After MITCHELL received the transferred funds,
she gave the money to BENNETT.

10

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 11 of 16

Renneil Williams

23. As described in Paragraph 14, above, Victim-4 sent an
unknown amount of money to RENNEIL WILLIAMS, the defendant.

24. Based on my review of financial records from Walmart,
and shipping records from FedEx, I have learned that in addition
to the package he received from Victim-4, described in Paragraph
14, RENNEIL WILLIAMS, the defendant, received a wire transfer
and funds from at least one other identified victim, totaling at
least $905.

25. I interviewed RENNEIL WILLIAMS, the defendant, on or
about October 9, 2018, and November 16, 2018. WILLIAMS stated,
in substance and in part, the following:

a. He collected packages for an individual he
identified as ‘T.”

b. He was aware the packages he received for “TT”
were part of something illegal, and contained cash from fraud
victims. ,

c. He recruited friends, including TIFFANY RANDOLPH,
and an individual he identified as “FABIAN,” to receive packages
for “T."

d. He collected packages from the friends he
recruited, and gave them to "T.”

e. He also received funds via Western Union on
behalf of *“T.” *“T” was unable to receive the funds himself
because he was “blocked” from Western Union.

£. After WILLIAMS received the transferred funds, he
gave the money to “T.”

26. I interviewed TIFFANY RANDOLPH, the defendant, on or
about October 30, 2018. RANDOLPH stated, in substance and in
part, the following:

a. She received at least 30 packages on behalf of
RENNEIL WILLIAMS, the defendant.

b. Tn or about January 2018, after she received
three or four packages for WILLIAMS, he asked if she was

11
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 12 of 16

familiar with a scam where people received phone calls stating
they won the lottery. RANDOLPH stated she was familiar with
such scams, and WILLIAMS raised his eyebrows and smiled.
RANDOLPH understood that to mean the packages she received for
WILLIAMS were part of a similar scam.

27. Based on my review of records provided by Bank of
America, I have learned that between June 2017 and December
2017, a checking account held in the name of RENNEIL WILLIAMS,
the defendant, received approximately eleven cash deposits,
totaling approximately $9,200.

28. Based on my review of bank and shipping records, I
have learned that many cash deposits to RENNEIL WILLIAMS, the
defendant's, Bank of America checking account were within days
of the delivery of Victims’ packages to TIFFANY RANDOLPH, the
defendant. For example:

a. Victim-2'’s package was received by RANDOLPH on
or about September 13, 2017. On or about September 15, 2017,
$500 cash was deposited into WILLIAMS’s checking account.

b. A package from Victim-6, who is 80 years old and
lives in Austin, Texas, was received by RANDOLPH on or about
September 14, 2017. On or about September 15, 2017, $500 cash
was deposited into WILLIAMS’s checking account.

Cc. A package from Victim-7, who is 80 years old and
lives in Kingwood, Texas, was received by RANDOLPH on or about
November 25, 2017. On or about November 27, 2017, $400 cash was
deposited into WILLIAMS’s checking account.

Dwayne Boreland

29. As described in Paragraph 15, above, Victim-5
deposited $785.92 into a checking account held in the name of
DWAYNE BORELAND, the defendant.

30. Based on my review of reports of Victims’ interviews,
and my review of records from the United States Postal Service,
and financial records from Bank of America, Tompkins Bank of
Castile, and Walmart, I have learned that in addition to the
postal money order he received from Victim-5, described in
paragraph 15 above, DWAYNE BORELAND, the defendant, received
postal money orders, cashier’s checks, teller deposits, and wire
transfers from at least 4 other identified victims, totaling
approximately $7,500.

12

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 13 of 16

31. I interviewed DWAYNE BORELAND, the defendant, on or
about January 4, 2019. BORELAND stated, in substance and in
part, the following:

a. He was involved in a “Jamaican lottery scam” with
LINKOY BENNETT, the defendant and a co-conspirator not named
here.

b. He gave the money he collected from Victims to
BENNETT, who ultimately delivered the funds to the unnamed co-
conspirator.

Cc. He gave BENNETT and the unnamed co-conspirator
copies of his Capital One debit card.

d. BENNETT deposited Victims’ cash into BORELAND’s
Capital One checking account in the United States, and the
unnamed co-conspirator, and others known and unknown, withdrew
the cash in Jamaica.

e. He traveled to Jamaica carrying cash at BENNETT’s
request.

£. In July 2018, he was stopped by customs in
Jamaica while transporting $9,000 cash on BENNETT’s behalf.

32. Based on my review of financial records provided by
Capital One, and Bank of America, I have learned the following:

a. Between in or about April 2018 and in or about
July 2018, approximately 17 cash deposits, totaling $26,000,
were made in the United States to a Capital One checking account
held in the name of DWAYNE BORELAND, the defendant. Within two
days of each such deposit, equivalent funds were withdrawn at
ATMs in Negril and Savana La Mar, Jamaica.

b. Between in or about May 2018 and in or about July
2018, approximately 14 cash deposits, totaling $15,105, were
made in the United States to a Bank of America checking account
held in BORELAND’s name. Within days of each such deposit,
equivalent funds were withdrawn at ATMs in Negril, Jamaica.

Tiffany Randolph
33. As described in Paragraph 12, above, Victim-2 sent

$31,000 to the Gibson Avenue Address where TIFFANY RANDOLPH, the
defendant, resides.

13

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 14 of 16

34, Based on my review of shipping records from UPS and
FedEx, I have learned that in addition to the package sent by
Victim-2, described in Paragraph 15, packages from at least 17
other identified Victims, totaling approximately $670,000, were
delivered to the Gibson Avenue Address, addressed to TIFFANY
RANDOLPH, the defendant, and others.

35. I interviewed TIFFANY RANDOLPH, the defendant, on or
about October 30, 2018. RANDOLPH stated, in substance and in
part, the following:

a. She received at least 30 packages on behalf of
RENNEIL WILLIAMS, the defendant.

b. At WILLIAMS’s request, she fabricated recipient
names for the packages she received, because receiving so many
packages in her own name would look “funny.”

Cc. On at least one occasion she one of the packages
she received for WILLIAMS was addressed to her son.

d. In or about January 2018, after RANDOLPH received
three or four packages for WILLIAMS, he asked if she was
familiar with a scam where people received phone calls stating
they won the lottery. RANDOLPH stated she was familiar with
such scams, and WILLIAMS raised his eyebrows and smiled.
RANDOLPH understood that to mean the packages she received for
WILLIAMS were part of a similar scam.

Oshane Rove

36. As described in Paragraph 11lg-i, above, Victim-1 sent
$105,000 to OSHANE ROYE, the defendant.

37. I interviewed OSHANE ROYE, the defendant, on or about
September 6, 2018. ROYE stated, in substance and in part, the
following:

a. He received multiple packages on behalf of LINKOY
BENNETT, the defendant.

b. Before packages arrived, BENNETT sometimes told
ROYE how much cash they contained.

Cc. BENNETT also told ROYE the packages were for a
co-conspirator not named here.

14

 
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 15 of 16

d. He knew the packages he received for BENNETT were
part of a scam, and believed the scam consisted of calling
someone and stating they won the lottery, but needed to send
money to receive their winnings.

Fabian Robinson

38. As described in Paragraph 13, above, Victim-3 sent
$30,000 to the Carpenter Avenue Address where FABIAN ROBINSON,
the defendant, resides.

39. I interviewed FABIAN ROBINSON, the defendant, on or
about September 26, 2018. ROBINSON stated, in substance and in
part, the following:

a. He received approximately five packages on behalf
of RENNEIL WILLIAMS, the defendant.

b. He provided at least one of the packages to
WILLIAMS after receiving it.

c. WILLIAMS made up recipient names for the
packages, and told ROBINSON to look for packages addressed to
the phony names.

d. WILLIAMS told ROBINSON the packages contained
cash, and were related to people in Jamaica running a scam.

Harriann Mitchell

 

40. As described in Paragraph 11d-f£ above, Victim-1 sent
$50,000 to HARRIANN MITCHELL, the defendant.

41. Based on my review of financial records from Walmart,
and shipping records from UPS and FedEx, I have learned that in
addition to the package she received from Victim-1, described in
paragraph 11d-f£, HARRIANN MITCHELL, the defendant, received
packages and wire transfers from at least two other identified
victims, totaling approximately $18,000.

42. I interviewed HARRIANN MITCHELL, the defendant, on or
about August 9, 2018, and August 20, 2018. MITCHELL stated, in
substance and in part, the following:

a. She received multiple packages on behalf of
LINKOY BENNETT, the defendant.

b. When the packages arrived, BENNETT came to her

15
Case 7:19-cr-00432-JCM Document 2 Filed 03/05/19 Page 16 of 16

house and got them from her.

Cc, When BENNETT opened a package and found it
contained cash, he sent a text message to an unknown individual,
stating: “it’s good.”

d. She knew the packages she received for BENNETT
were part of a scam.

e. She also received multiple Walmart money
transfers on BENNETT’s behalf. BENNETT was unable to receive the

funds himself because he was “blocked” for sending funds too
often.

£. After receiving the transferred funds, she gave
them to BENNETT.

WHEREFORE, the deponent respectfully requests that warrants
be issued for the arrests LINKOY BENNETT, DWAYNE BORELAND,
HARRIANN MITCHELL, TIFFANY RANDOLPH, FABIAN ROBINSON, OSHANE
ROYE, and RENNEIL WILLIAMS, the defendants, and that they be
arrested and imprisoned or bailed, as the case may be.

AA As Why, 7

stéven J. Manganelli
Special Agent
Federal Bureau of Investigation

Sworn to before me this
5th day of March, 2019

We. Maw

THE HONORABLE LISA MARGARET SMITH
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

   

16

 
